Citation Nr: 0029500	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for aortic 
stenosis as secondary to the service-connected residuals of a 
shell fragment wound to the left scapular region.  

2.  Entitlement to service connection for coronary artery 
disease with hypertension as secondary to the service-
connected residuals of a shell fragment wound to the left 
scapular region.  

3.  Entitlement to a disability rating greater than 20 
percent for residuals of a shell fragment wound to the left 
scapular region with traumatic arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an increased disability rating 
for the service-connected residuals of a shell fragment wound 
to the left scapular region with traumatic arthritis is 
discussed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO denied service connection for aortic stenosis in a 
December 1981 rating decision.  It notified the veteran of 
that decision but he did not initiate an appeal.  

2.  Evidence received since the December 1981 rating decision 
bears directly on the issued, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence to show that the 
veteran's alleged coronary artery disease or hypertension or 
his aortic stenosis were incurred or aggravated due to his 
service-connected residuals of a shell fragment wound to the 
left scapular region with traumatic arthritis.  


CONCLUSIONS OF LAW

1.  The December 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for aortic stenosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).    

3.  Neither the veteran's alleged coronary artery disease or 
hypertension nor his aortic stenosis is proximately due to or 
the result or, or aggravated by, the service-connected 
residuals of a shell fragment wound to the left scapular 
region with traumatic arthritis.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran originally submitted a claim for service 
connection for a heart disorder secondary to his service-
connected shoulder disability in August 1981.  The RO denied 
service connection for aortic stenosis in a December 1981 
rating decision.  Although that office notified the veteran 
of that decision, he did not initiate an appeal. Therefore, 
the RO's decision of December 1981 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).   

The Board observes that the June 1989 rating decision, inter 
alia, purports to deny service connection for coronary artery 
disease with hypertension.  However, there is no indication 
from the associated notification letter that the veteran was 
notified of the decision concerning those two particular 
disorders or his right to appeal the decision.  See 
38 U.S.C.A. § 5104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
19.25 (1999).  Therefore, the June 1989 rating action cannot 
be considered prior final decision with respect to those 
claims.    

The law provides that, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  Thus, the Board must 
perform a three-step analysis when a veteran seeks to reopen 
a claim based on new evidence.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  But see Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)). (eliminating from 
38 U.S.C. § 5107 the requirement that the veteran provide 
evidence that his claim is well grounded). 

Finally, The Board may proceed to evaluate the merits of the 
claim after ensuring that VA's duty to assist has been 
fulfilled. Id. at 219.     

At the time of the December 1981 rating decision, the 
evidence of record included service medical records, VA 
medical treatment records, the report of the March 1950 VA 
examination, and records from Axtell Clinic.  Evidence 
received since the December 1981 rating decision includes 
subsequent VA medical treatment records, reports of VA 
examinations in 1989 and 1997, copies of service medical 
records, and a transcript of the veteran's November 1999 
hearing testimony.  

Initially, the Board states that the copies of service 
medical records are clearly not new as the originals were 
already considered.  However, the other evidence, 
particularly the report of the September 1997 VA cardiology 
examination and the hearing transcript, includes information 
that directly relates to the issue, is not duplicative or 
cumulative of evidence previously of record, and is so 
significant that it requires consideration with all the 
evidence of record to ensure proper adjudication of the 
veteran's claim.  Therefore, there is new and material 
evidence to reopen the claim for secondary service connection 
for aortic stenosis.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108; Elkins, 12 Vet. App. 
at 219.  



Secondary Service Connection Claim

As discussed above, the Board has reopened the service 
connection claim for aortic stenosis as secondary to the 
service-connected left shoulder disability.  Therefore, the 
Board must now evaluate the claim based on all the evidence 
of record.  Initially, the Board notes that the veteran has 
had ample opportunity to submit evidence and argument on the 
matter and that the RO had reopened the claim and evaluated 
the issue on the merits.  Accordingly, the Board's present 
consideration of the issue will not prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
will now proceed to address the issue of secondary service 
connection for aortic stenosis with the other alleged cardiac 
conditions.  

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, as shown in his May 1997 claim and November 199 
testimony, the veteran specifically asserts that he developed 
cardiac disorders as a result of a severe infection he 
developed after he incurred the shell fragment wound in 
service.  
   
Initially, the Board finds that a thorough review of the 
medical evidence of record failed to reveal any current 
diagnosis of coronary artery disease.  Similarly, there is no 
current diagnosis of hypertension, although the veteran is 
apparently taking medication that is used to treat disorders 
including hypertension.  Because service connection may not 
logically be granted for a disability for which there is no 
diagnosis, the veteran's claim for service connection for 
coronary artery disease must fail.  However, there is a 
current medical diagnosis of aortic stenosis and aortic 
insufficiency with a history of two valve replacements.  

In any case, the Board concludes that the preponderance of 
the evidence is against establishing secondary service 
connection for any cardiac disorder.  Specifically, there is 
no competent medical evidence showing that the service-
connected residuals of a shell fragment wound to the left 
scapular region with traumatic arthritis either caused any 
actual or alleged cardiac disorder.  In fact, the report of 
the September 1997 VA cardiology examination reflects the 
examiner's opinion that the aortic valve problems were due to 
a previous history of rheumatic fever, rather than with the 
shrapnel wound or any associated infection.  Similarly, VA 
outpatient treatment notes dated in September 1996 related a 
past medical history of aortic valve replacement due to 
aortic insufficiency and aortic stenosis secondary to 
rheumatic heart disease.  Moreover, there is no evidence or 
opinion suggesting that the veteran had rheumatic fever in 
service.  The Board also notes that the cardiac abnormality 
detected by an electrocardiogram performed at the Axtell 
Clinic in January 1952 was deemed to be a congenital 
abnormality.  With respect to the alleged coronary artery 
disease and hypertension, there simply is no opinion of 
record concerning etiology.  Finally, there is no evidence or 
opinion to the effect that the service-connected left 
shoulder disability in any way aggravates any cardiac 
disability.       

The veteran has proffered his own opinion that the alleged 
infection associated with the left shoulder shell fragment 
wound caused his cardiac problems.  However, there is no 
evidence to suggest that the veteran is a trained medical 
professional.  Therefore, as a lay person, he is not 
competent to offer an opinion that requires medical 
knowledge, such as a determination of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the veteran's personal opinion as to the relationship between 
his cardiac disorders and his service-connected disability is 
not competent medical evidence required to prevail on his 
claim. 

In summary, the Board finds that the preponderance of the 
evidence is against awarding service connection for coronary 
artery disease, hypertension, and aortic stenosis as 
secondary to the service-connected residuals of a shell 
fragment wound to the left scapular region with traumatic 
arthritis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.310(a).  If the veteran wishes to complete his application 
for service connection for the disorders discussed above, he 
should submit competent medical evidence that in some way 
relates his cardiac disorders and his service-connected 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. 69, 77-80 (1995). 


ORDER

New and material evidence having been presented, the claim 
for service connection for aortic stenosis is reopened.  

Service connection for coronary artery disease, hypertension, 
and aortic stenosis as secondary to the service-connected 
residuals of a shell fragment wound to the left scapular 
region with traumatic arthritis is denied.    


REMAND

The veteran seeks an increased disability evaluation for the 
service-connected residuals of a shell fragment wound to the 
left scapular area with traumatic arthritis.  VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  This duty includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The residuals of a shell fragment wound to the left scapular 
area are currently evaluated under Diagnostic Code (Code) 
5301, injury to Muscle Group I.  38 C.F.R. § 4.73.  See 62 
Fed. Reg. 30,235-30,240 (1997) (effective July 3, 1997) 
(codified at 38 C.F.R. pt. 4) (amending without substantive 
change the regulations concerning the evaluation of 
disability from muscle injuries).  Code 5301 specifies that 
Muscle Group I, the extrinsic muscles of the shoulder girdle, 
functions in the upward rotation of the scapula and the 
elevation of the arm above shoulder level.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999); 38 C.F.R. § 4.50 (1997). 

The veteran's service-connected disability also includes 
traumatic arthritis.  Arthritis due to trauma, Code 5010, is 
evaluated as degenerative arthritis, Code 5003, according to 
limitation of motion of the affected joint.  38 C.F.R. § 
4.71a.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  In addition, 
when there is disability from arthritis, the evaluation of 
that disability should include consideration of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
the damaged joint compared to the opposite undamaged joint.  
38 C.F.R. § 4.59.  

A review of the September 1997 VA orthopedic examination 
reveals no specific findings as to range of motion of the 
left shoulder and no discussion as to pain on motion, 
weakness, fatigue, or other factors vital to proper 
evaluation of the veteran's disability.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

On this point, the Board observes that, during his November 
1999 hearing, the veteran testified that he had left shoulder 
symptoms including pain, limitation of motion, and weakness.  
The Board concedes that it is unclear from the evidence as a 
whole as to whether those symptoms were in fact present at 
the time of the VA examination.  In any event, a new 
examination is required so that the impact of those symptoms 
on the veteran's disability may be adequately investigated.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination for purposes of 
evaluating the level of disability from 
residuals of a shell fragment wound to 
the left scapular region with traumatic 
arthritis.  The examination should 
include range of motion and X-ray 
studies, as well as any other test deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

The examiner is asked to identify and 
describe any current left shoulder 
symptomatology, including any functional 
loss associated with the left shoulder 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
any disability associated with muscle 
injury, to include weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  Finally, the 
examiner should discuss any disability 
associated with traumatic arthritis, to 
include objective indications of pain on 
pressure or manipulation, muscle spasm, 
crepitation, and active and passive range 
of motion of the left shoulder compared 
to the right shoulder.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for a disability rating 
greater than 20 percent for residuals of 
a shell fragment wound to the left 
scapular region with traumatic arthritis.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 12 -


